 Case 2:20-cr-00209-PSG Document 24 Filed 05/29/20 Page 1 of 1 Page ID #:78
                                                            FILED
                                                   CLERK, U.S. DISTRICT COURT


                                                        05/29/2020

 Memorandum                                     CENTRAL DISTRICT OF CALIFORNIA
                                                              DM
                                                  BY: ___________________ DEPUTY




 Subject:                                              Date:

 United States v. Eduardo Moreno                       May 29, 2020

                                                                                   2:20-cr-00209-PSG

 To:                                                   From:

 KIRY K. GRAY                                          CHRISTINE M. RO
 Clerk, United States District Court                   Assistant United States Attorney
 Central District of California                        National Security Division

For purposes of determining whether the above-referenced matter, being filed on May 29, 2020:

(a)         should be assigned to the Honorable André Birotte Jr., it

            ☐ is

            ☒ is not

            a matter that was pending in the United States Attorney’s Office (USAO) on or before
            August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
            United States Attorney for the Central District of California.

(b)         should be assigned to the Honorable Michael W. Fitzgerald, it

            ☐ is

            ☒ is not

            (1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
            National Security Division on or before August 3, 2015; (2) a matter pending in the
            USAO’s National Security Section in the USAO’s Criminal Division on or before August
            3, 2015, or a matter in which the National Security Section was previously involved; (3) a
            matter pending in the USAO’s National Security Division between September 14, 2016
            and March 20, 2020; or (4) a matter in which Assistant United States Attorney Patrick R.
            Fitzgerald is or has been personally involved or on which he has personally consulted
            while employed in the USAO.



                                                       CHRISTINE M. RO
                                                       Assistant United States Attorney
